DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of new claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 1, the added limitation of “such that an interior of the closed paw holder forms a closed surface that is only accessible in a direction perpendicular to a transversal axis of the lower part and parallel to a longitudinal axis of the lower part and through a circular opening at an open shank end between the shank portion and the paw portion” is not supported in the original specification. Nowhere in the specification does applicant discuss this limitation. In addition, it appears that applicant is employing a negative limitation “is only accessible” that is not supported in the specification. 


2173.05(i)     Negative Limitations
 	The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112, second paragraph. Some older cases were critical of negative limitations because they tended to define the invention in terms of what it was not, rather than pointing out the invention. Thus, the court observed that the limitation “R is an alkenyl radical other than 2-butenyl and 2,4-pentadienyl” was a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
 	A claim which recited the limitation “said homopolymer being free from the proteins, soaps, resins, and sugars present in natural Hevea rubber” in order to exclude the characteristics of the prior art product, was considered definite because each recited
limitation was definite. In re Wakefield, 422 F.2d 897, 899, 904, 164 USPQ 636, 638,
641 (CCPA 1970). In addition, the court found that the negative limitation “incapable of
forming a dye with said oxidized developing agent” was definite because the boundaries
of the patent protection sought were clear. In re Barr, 444 F.2d 588, 170 USPQ 330
(CCPA 1971).
 	Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a
discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
	Furthermore, since applicant failed to explain, this limitation appears to not hold true in that the interior only can be accessible in a direction perpendicular to a transversal axis of the lower part and parallel to the longitudinal axis because a user can access the interior by other directional axis than a direction perpendicular to a transversal axis of the lower part and parallel to the longitudinal axis due to these axes being imaginary entity.  Since the interior can be any space or area, a user can access the interior at the mouth area of the device diagonally and not by a direction perpendicular to a transversal axis of the lower part and parallel to the longitudinal axis. Another interpretation is that the cover part 13 has openings 15 to which a user can use a tool to access the interior without having to “only access” by a direction perpendicular to a transversal axis of the lower part and parallel to the longitudinal axis. Thus, it is concluded that the added limitation lacks support and explanation in the specification, and is considered a new matter issue. 
	Likewise, for claim 2, the added limitation of “such that the apex curves upwards from the upper part, thereby enabling only the lower part to be in bearing contact with the ground and avoiding rolling-over of the device on to the upper part during running movements” is not supported in the original specification. Nowhere in the specification does applicant discuss this limitation. In addition, it appears that applicant is employing a negative limitation “enabling only the lower part to be in bearing contact with the ground” that is not supported in the specification. Furthermore, since applicant failed to explain, this limitation appears to not hold true in that the upper part can contact with the ground in the event, while running, the animal trips and tumbles or drags the upper part on the ground. Moreover, this limitation would really depend on the animal’s movement because there is no guarantee that only the lower part contacts the ground. Thus, it is concluded that the added limitation lacks support and explanation in the specification, and is considered a new matter issue.
	Likewise, for claim 11, the added limitation of “the first concave indentation being curved inwardly away from the ground during use” is not supported in the original specification. Nowhere in the specification does applicant discuss this limitation because the specification only stated “In the area of the paw holder 9, only the paw portion 6 of the lower part 2 forms a concave indentation 20 between its front limit through the semi-oval and the transversal axis 10 as transitional area to the shank portion 4. Another concave indentation 21 is formed in the shank portion 4 of the lower part 2. Both indentations 20, 21 cause a particularly good fit of the device according to the invention to the anatomy of an animal paw 22, as can be seen in detail in Fig. 2 and 4.” Nothing in this description states “during use”. In addition, it is unclear how this would even be achieved because, during use, the animal will put pressure on the shoe, and since the shoe is flexible, it is doubtful that the concave indentation would curved inwardly away from the ground. If anything, the concave indentation will be pushed outward towards the ground than inwardly away from the ground. Thus, it is concluded that the added limitation lacks support and explanation in the specification, and is considered a new matter issue.
	Likewise, for claim 13, the added limitation of “a length of the lower part along the transversal axis of the lower part is shorter than a length of the upper part along the longitudinal axis of the upper part” is not supported in the original specification. Nowhere in the specification does applicant discuss this limitation. The only area of the specification that discusses about length is page 2, which states “A particularly favourable adjustment to the paw form can be achieved by configuring the transversal axes of the semi-ovals of the lower and upper parts to be approximately the same length and the longitudinal axes of the semi-ovals of the lower and upper parts in a ratio of 1.1 to 1.25.”  Thus, it is concluded that the added limitation lacks support and explanation in the specification, and is considered a new matter issue.
	Likewise, for claim 14, the added limitation of “wherein the longitudinal axis of the upper part is perpendicular to a longitudinal axis of the lower part and the transversal axis of the lower part is perpendicular to a transversal axis of the upper part” is not supported in the original specification. Nowhere in the specification does applicant discuss this limitation. The only area of the specification that discusses about “perpendicular” is pages 1-2, which state “This means that the two longitudinal axes of the semi-ovals of the upper and lower parts as well as the two transversal axes of the semi-ovals of the upper and lower parts are perpendicular with respect to one another, such that the semi-oval of the lower part has a more pronounced curvature than the semi-oval of the upper part.” However, in reading this excerpt, one would not conclude that “the longitudinal axis of the upper part is perpendicular to a longitudinal axis of the lower part” because how would that be possible? The two longitudinal axes of the upper and lower parts should be parallel to each other and not perpendicular. Likewise, in reading this excerpt, one would not conclude that “the transversal axis of the lower part is perpendicular to a transversal axis of the upper part” because how would that be possible? The two transversal axes of the upper and lower parts should be parallel to each other and not perpendicular. The examiner believes that the excerpt can be interpreted as “the two longitudinal axes of the upper and lower parts are perpendicular to the two transversal axes of the upper and lower parts”, which would make more sense because longitudinal axes are perpendicular to transversal axes. Thus, it is concluded that the added limitation lacks support and explanation in the specification, and is considered a new matter issue.
	All other claims depending on one or more of the above rejected claims are also rejected the same. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,6,13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Morris (US 20140360053 A1).
 	For claim 1, Morris discloses a device (figs. 5-8) for protecting paws, which comprises: an upper part (801,806; or as shown in fig. 8) and a lower part (701,702; or as shown in fig. 7), each having a shank portion (702,806) and a paw portion (701,801), each of the upper part and the lower part being a contiguous closed surface (the upper and lower parts are adjoined to create a close surface of the boot as shown the figures), wherein the upper and lower parts are connected in sections at edges of the upper and lower parts (as shown in fig. 5, the shoe is formed by connecting edges of the upper part of fig. 8 and the lower part of fig. 7), forming a shank and a closed paw holder adjacent to the shank (as shown in fig. 5) such that an interior of the closed paw holder forms a closed surface that is only accessible in a direction perpendicular to a transversal axis of the lower part and parallel to a longitudinal axis of the lower part and through a circular opening at an open shank end between the shank portion and the paw portion (the interior of the boot is accessible through insertion of the paw into the opening and in a direction perpendicular to the transversal axis as illustrated below; likewise, it is also parallel to a longitudinal axis of the lower part; also, the examiner has imaginary drawn the axes similar to applicant’s invention, thus, would be the same interpretation; noting that axes are imaginary lines that can be drawn so as to create perpendicular and/or parallel scenarios as desired), wherein the paw portion of the lower part comprising a first semi-oval shape (fig. 7 shows a semi-oval shape, for example, in the area where refs. 701,706 are pointing at) adjoining, along the transversal axis of the lower part (see examiner’s illustration below in which the transversal axis is drawn in the same way that applicant drawn his), the shank portion of the lower part (fig. 7), and wherein the paw portion of the upper part comprises a second semi-oval shape (fig. 8 shows a semi-oval shape, for example, in the area where refs. 801,805 are pointing at) adjoining, along a longitudinal axis of the upper part (see examiner’s illustration below in which the longitudinal axis is drawn in the same way that applicant drawn his), the shank portion of the upper part (fig. 8).  

    PNG
    media_image1.png
    629
    938
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    637
    874
    media_image2.png
    Greyscale

	For claim 6, Morris discloses two tension fasteners (803,703,509,508,704,803) connecting the upper part to the lower part located in an area of an open shank end on an outside of the shank.  
	For claim 13, Morris discloses the device according to claim 1, and further discloses wherein a length of the lower part along the transversal axis of the lower part
is shorter than a length of the upper part along the longitudinal axis of the upper part (fig. 6 shows the lower part being short or smaller than the upper part, thus, since the transversal axis is on the lower part, it is shorter than the longitudinal axis on the upper part; also, applicant merely claims “a length”, thus, can be any imaginary length created to have shorter or longer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (as above) in view of MacDonald (US 4967542 A).
 	For claim 2, Morris teaches the device according to claim 1, and further teachdes wherein both the first and second semi-oval shapes are arranged symmetrically with respect to the shank axis, and wherein the second semi-oval shape adjoining, along the longitudinal axis of the upper part, the shank portion of the upper part has, at an end portion of a transversal axis of the upper part facing away from the shank portion, the end portion tapered to form an apex (as shown in fig. 5 or fig. 7 at ref. or fig. 8 at ref. 805), but is silent about such that the apex curves upwards from the upper part, thereby enabling only the lower part to be in bearing contact with the ground and avoiding rolling-over of the device on to the upper part during running movements.
	MacDonald teaches an animal boot comprising an apex (14) that curves upwards from the upper part (42,44), thereby enabling only the lower part to be in bearing contact with the ground and avoiding rolling-over of the device on to the upper part during running movements (see fig. 9). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the apex of Morris be curved upwards from the upper part as taught by MacDonald in order to provide stability during movement. 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (as above) in view of Bobko et al. (US 20160143250 A1).
For claim 3, Morris is silent about wherein the shank portion of the upper part comprises a reinforcement.  
	Bobko et al. teach a device for protecting paws comprising a shank portion of an upper part having a reinforcement (para. 0036, 0049). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the shank portion of the upper part of Morris with a reinforcement as taught by Bobko et al. in order to provide more strength and durability for the device. 
	For claim 4, Morris as modified by Bobko et al. is silent about wherein the shank portion of the upper part is penetrated by an oval which is closed off by a cover part circumferentially resting on the upper part as reinforcement and which isInventor(s): Franz VesztergomSerial No.: UnassignedFiled: HerewithOur Docket: 10306.021US1 Preliminary Amendmentcomplemented by cut-outs in the shank portion of the upper part, in an area of end portions of the longitudinal and transversal axes of the upper part.  In addition to the above, Bobko et al. further teach the shank portion of the upper part is penetrated by an oval (the area of ref. 110) which is closed off by a cover part (110, which is a panel of breathable water impervious material as stated in para. 0046) circumferentially resting on the upper part as reinforcement and which isInventor(s): Franz VesztergomSerial No.: UnassignedFiled: HerewithOur Docket: 10306.021US1 Preliminary Amendmentcomplemented by cut-outs (the openings that are cut out in the shank portion where ref. 110 are sewn thereon) in the shank portion of the upper part, in the area of the end portions (an end portion can be any area, point, location on the upper part) of the longitudinal and transversal axes of the upper part. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the shank portion of the upper part of Morris as modified by Bobko et al. be penetrated by an oval which is closed off by a cover part circumferentially resting on the upper part as reinforcement and which isInventor(s): Franz VesztergomSerial No.: UnassignedFiled: HerewithOur Docket: 10306.021US1 Preliminary Amendmentcomplemented by cut-outs in the shank portion of the upper part, in the area of the end portions of the longitudinal and transversal axes of the upper part as taught by Bobko et al. in order to provide ventilation with protection from water or the like.
	For claim 5, Morris as modified by Bobko et al. is silent about wherein the cover part comprises a vent opening sealed with a breathable membrane.  It would have been an obvious substitution of functional equivalent to substitute the breathable water impervious material of cover part 110 of Morris as modified by Bobko et al. with the cover part has a vent opening sealed with a breathable membrane, since a simple substitution of one known element for another would obtain predictable results (both would result in having the device be breathable but yet impervious to water or the like). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (as above) in view of Montgomery (US 20160106066 A1).
 	For claim 7, Morris is silent about wherein the shank portion of the lower part is extended beyond an open shank end toward a slip-off protection, which in closed position, is tapered conically away from the shank.
	Montgomery teaches a device for protecting paws comprising a shank portion (fig. 3, where ref. 34 is pointing at) of the lower part (2) is extended beyond the open shank end toward a slip-off protection (3,6). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the shank portion of the lower part of Morris be extended beyond the open shank end toward a slip-off protection as taught by Montgomery in order to provide added securement of the device onto the animal’s leg. 
	Morris as modified by Montgomery teaches, in closed position, the slip-off protection does not taper conically away from the shank but not, in closed position, is tapered conically away from the shank. It would have been an obvious substitution of functional equivalent to substitute, in closed position, the slip-off protection does not tapered conically away from the shank of Morris as modified by Montgomery with, in closed position, is tapered conically away from the shank, since a simple substitution of one known element for another would obtain predictable results (both would result in the slip-off protection being wrapped around the leg of the animal near the shank area for further securement). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morris as modified by Montgomery as applied to claims 1,7 above, and further in view of Entler (US 20140150299 A1).
 	For claim 8, Morris as modified by Montgomery is silent about wherein the slip-off protection is equipped with a non-slip coating in sections on an inside of the slip-off protection.  
 	Entler teaches a device for protecting paws comprising a slip-off protection (6) is equipped with a non-slip coating in sections on the inside of the slip-off protection (para. 0031, the PVC coating from KITTRICH LLC). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the slip-off protection of Morris as modified by Montgomery be equipped with a non-slip coating in sections on the inside as taught by Entler in order to provide better traction for securement around the leg of the animal. 
Claims 9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (as above) in view of Heisler (US 20070271681 A1).
 	For claim 9, Morris is silent about wherein the upper and lower parts are made from polyurethane foam.
 	Heisler teaches a device for protecting paws comprising upper and lower parts are made from polyurethane foam (para. 0045). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to manufacture the upper and lower parts of Morris out of polyurethane foam as taught by Heisler in order to provide cushioning. 
	For claim 10, Morris as modified by Heisler is silent about wherein the polyurethane foam has a material thickness of 1-3 mm and a tensile strength of about 8,1 N/mm2. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the polyurethane foam of Morris as modified by Heisler with a material thickness of 1-3 mm and a tensile strength of about 8,1 N/mm2, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on how much cushion and strength the user wishes to have for the material of the device).  In re Aller, 105 USPQ 233.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (as above) in view of Maloney et al. (US 20120132153 A1).
 	For claim 11, Morris teaches the device according to claim 1, but is silent about wherein the paw portion of the lower part further comprises a first concave indentation between the first semi-oval shape and the transversal axis of the lower part, the first concave indentation being curved inwardly towards away from the ground during use and an interior of the closed paw holder.  
 	Maloney et al. teach a device for protecting paws wherein the paw portion of the lower part further comprises a first concave indentation (56) in the front area of the lower part (see fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lower part of the device of Morris with a concave indentation as taught by Maloney et al. in order to accommodate the pads of a dog’s paw (para. 0021 of Maloney).
	The combination of Morris as modified by Maloney et al. would result in the paw portion of the lower part (of Morris) further comprises the first concave indentation (as relied on Maloney) between the first semi-oval shape and the transversal axis of the lower part (Maloney teaches the indentation in the front area near the toe, thus, as combined with Morris, the indentation would be in between the first semi-oval shape and the transversal axis), the first concave indentation being curved inwardly away from the ground during use and towards an interior of the closed paw holder (as taught by Maloney; also, an interior of the holder can be any area or space inside and if one view from top to bottom, the indentation of Maloney does curved inwardly towards an interior of the holder).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (as above) in view of Stark (US D382378 S).
 	For claim 12, Morris teaches the device according to claim 1, but is silent about wherein the shank portion of the lower part further comprises a second concave indentation, the second concave indentation being curved inwardly towards an interior of the shank.
	Stark teaches device for protecting paws wherein the shank portion of the lower part further comprises a second concave indentation, the second concave indentation being curved inwardly towards an interior of the shank (see examiner’s illustration below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shank portion of the lower part of Morris with a concave indentation being curved inwardly towards an interior of the shank as taught by Stark in order to accommodate the heel area of the pet. 


    PNG
    media_image3.png
    509
    797
    media_image3.png
    Greyscale


Claims 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morris (as above).
 	For claim 14, Morris discloses the device according to claim 1, and further discloses wherein the longitudinal axis of the upper part is perpendicular to a longitudinal axis of the lower part (any imaginary axis or line can be drawn on the upper and lower parts to create the perpendicular scenarios; also, as drawn similar to applicant in the above examiner’s illustration, Morris would teach the same) and the transversal axis of the lower part is perpendicular to a transversal axis of the upper part (any imaginary axis or line can be drawn on the upper and lower parts to create the perpendicular scenarios; also, as drawn similar to applicant in the above examiner’s illustration, Morris would teach the same) such that the first semi-oval shape of the lower part has a more pronounced curvature than the second semi oval shape of the upper part (fig. 7 of Morris shows a more pronounced curvature of the lower part than the upper part in fig. 8). 
 	However, in the event that applicant does not agree with the examiner’s interpretation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the longitudinal axis of the upper part of Morris be perpendicular to a longitudinal axis of the lower part and the transversal axis of the lower part is perpendicular to a transversal axis of the upper part such that the first semi-oval shape of the lower part has a more pronounced curvature than the second semi oval shape of the upper part, depending on the user’s preference to create more open interior or not for the paw in the semi-oval shape regions of the upper and lower parts. 
	For claim 15, Morris teaches the device according to claim 1, and further teaches wherein, in a closed state of the device, the paw portion of the lower part and the shank portion of the lower part form an angle of 25° to 40° (as shown in fig. 5).  However, in the event that applicant does not agree with the examiner’s interpretation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, in a closed state of the device of Morris, the paw portion of the lower part and the shank portion of the lower part form an angle of 25° to 40°, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the size of the animal’s leg/paw for ease of insertion).  In re Aller, 105 USPQ 233.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (as above). 
 	For claim 16, Morris teaches the device according to claim 1, but is silent about wherein a length of the transversal axis of the lower part and a length of a transversal axis of the upper part are substantially the same, a ratio of a length of the longitudinal axis of the upper part to a length of a longitudinal axis of the lower part being in a range of 1.1 to 1.25, the paw portion of the lower part and the shank portion of the lower part forming an angle of 30° to 35°. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a length of the transversal axis of the lower part of Morris and a length of a transversal axis of the upper part are substantially the same, a ratio of a length of the longitudinal axis of the upper part to a length of a longitudinal axis of the lower part being in a range of 1.1 to 1.25, the paw portion of the lower part and the shank portion of the lower part forming an angle of 30° to 35°, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the size of the animal’s leg/paw for ease of insertion).  In re Aller, 105 USPQ 233.  
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. Applicant argued the following:
Accordingly, claim 1 has been amended to further clarify the structure of the paw holder and its opening as distinguished from that disclosed in Morris.

	As stated in the above rejections, both 112 and 102, the added limitation is not supported in applicant’s original disclosure, nor overcome Morris because Morris’s device teaches the added limitation. Please see the examiner’s rejections above. Note that since applicant did not argue in detail for Morris, there is no other response to reply. 
Therefore, it is submitted that the Action does not provide references that teach or suggest each of the features recited in the claims in accordance with the All Elements Rule, which requires that an asserted combination teach or suggest each and every feature of a claim, the failure of which is fatal to the rejection.

	As stated in the above rejections, both 112 and 102, the added limitation is not supported in applicant’s original disclosure, nor overcome Morris because Morris’s device teaches the added limitation. Please see the examiner’s rejections above. In addition, the above rejections have provided references and their features and motivation to combine. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643